PER CURIAM.
J.B. is a ten-year-old child whose maternal aunt appeals from judgments denying her application for adoption of the child and instead permanently placing J.B. with his long-time foster caregivers pursuant to sections 39.621, 39.812, Florida Statutes (2005). After a careful review of the voluminous record and taking into account only those issues which may properly guide our decision as to whether the trial court’s determinations are based on a proper interpretation of the law, see Dep’t of Children & Family Servs., v. P.S., 932 So.2d 1195 (Fla. 1st DCA 2006), and substantial, competent evidence as to the best interests of the child, see §§ 39.621(3), 39.812(4)-(5), 63.022(2), 63.142(4), Fla. Stat. (2005); B.Y. v. Dep’t of Children & Families, 887 So.2d 1253 (Fla.2004), we find neither error nor abuse of discretion.
Affirmed.